Citation Nr: 0110177	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  99-18 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral hearing loss, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to a compensable disability rating for 
vertigo.  

3.  Entitlement to restoration of a 10 percent disability 
rating for otitis media and postoperative residuals, 
mastoidectomy.

4.  Entitlement to an increased (compensable) evaluation for 
left otitis media and postoperative residuals, mastoidectomy.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from March 1951 to 
March 1954.  

This matter comes before the Board Of Veterans' Appeals 
(Board) on appeal from an October 1998 rating action of the 
San Juan, the Commonwealth of Puerto Rico, regional office 
(RO).  In that decision, the RO granted an increased 
disability rating for the service-connected bilateral hearing 
loss from 10 percent to 20 percent, effective from July 1998; 
denied a compensable disability evaluation for the 
service-connected vertigo; and reduced the disability rating 
for the service-connected left otitis media and maxillary 
from 10 percent to a noncompensable level, effective from 
July 1998.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran has referenced treatment at private facilities 
and indicated the VA prescribed medication for his vertigo.  
The Board is of the opinion that these records should be 
obtained.

During the pendency of the veteran's appeal the regulations 
and schedular criteria by which hearing loss and diseases of 
the ear are rated have been changed effective June 10, 1999.  
The RO has not had the opportunity to review the veteran's 
claims in conjunction with the revisions nor has the veteran 
been informed of the changes. Therefore, the RO should 
consider both the old and the new rating criteria and the 
criteria most favorable to the veteran's claim should be 
used.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As such 
the Board finds that a contemporaneous examination is 
warranted.  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records regarding recent 
treatment for the disabilities in issue. 

3.  The RO should also specifically 
request the VA Medical Center to furnish 
copies of records of any treatment that 
the veteran has recently received at that 
medical facility. 

4.  Thereafter, a VA examination by a 
specialist in ear disorders should be 
conducted to determine the nature and 
severity of the veteran's 
service-connected bilateral hearing loss, 
vertigo, and left otitis media and 
maxillary.  The claims folder, and a copy 
of this remand, should be made available 
to the examiner, and the examiner should 
verify in the report that the claims 
folder was reviewed.  In addition to an 
audiological evaluation, any other 
specialized testing should be performed.  

The examiner is requested to obtain a 
detailed listing of current symptoms 
including the presence and frequency or 
absence of such symptoms as tinnitus, 
dizziness, staggering, and cerebellar 
gait, suppuration and aural polyps. 

5.  The RO should then re-adjudicate the 
issues in appellate status, to include 
consideration of both the old revised 
rating criteria.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal 
(including the new relevant rating 
criteria) as well as a summary of the 
evidence received since the issuance of 
the statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




